

116 HR 2709 IH: Fire Police Fairness Act
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2709IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Courtney (for himself, Mr. Thompson of Pennsylvania, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to clarify the definition of
			 firefighter for the purposes of the Public Safety Officers’ Death Benefits
			 Program.
	
 1.Short titleThis Act may be cited as the Fire Police Fairness Act. 2.Definition for the purposes of the Public Safety Officers’ Death Benefits ProgramSection 1204(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284) is amended by inserting , including an individual who, in the capacity of the individual as such a member, engages in scene security or traffic management as the primary or only duty of the individual during emergency response before the semicolon.
		